802 F.2d 460
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appelleev.GORDON DEAN LANDIS, Defendant-Appellant.
No. 86-1078.
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1986.

1
BEFORE:  MERRITT, MARTIN and GUY, Circuit Judges

ORDER

2
This matter is before the Court upon consideration of appellant's response to this Court's show cause order.  Appellant has also filed a motion for appointment of counsel and stay.


3
It appears from the file that the judgment and commitment order was entered August 21, 1985.  The notice of appeal filed on December 31, 1985, was 119 days late.  Rules 4(b) and 26(a), Federal Rules of Appellate Procedure.


4
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(b), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  United States v. Merrifield, 764 F.2d 436 (5th Cir. 1985).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


5
Accordingly, it is ORDERED that the appeal be and it hereby is dismissed for lack of jurisdiction and the motion for counsel and stay be denied.  Rule 9(d)(1), Rules of the Sixth Circuit.